Bloodworth, J.
In Groves v. State, 116 Ga. 516 (42 S. E. 755, 59 L. R. A. 598), the Supreme Court said: “Mere preparatory acts for the commission of a crime, and not proximately leading to its consummation, do not constitute an attempt to commit the crime.” The evidence in this case clearly shows acts “proximately leading” to the consummation of the crime of manufacturing liquor; it shows “overt acts done toward the consummation of the crime.” In Clark's Criminal Law (2d ed.) 125, it is said that “An attempt to commit a crime is an act done with intent to commit that crime and tending to, but falling short of, its consummation.” In 12 Cyc. 177, it is stated that “An attempt to commit crime is an act done with intent to commit it, beyond mere preparation, but falling short of its actual commission.” Under the foregoing rulings and the facts of this case the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, G. J., and Lulce, J., concur.